DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 07/06/21, has been entered. 

3.  Claims 1, 8, 14-15, and 23-33 are pending. Claims 2-7, 9-13, 16-22, and 34-35 are cancelled. Claims 1, 14, 15, and 23-28 are amended. Claims 28-33 are cancelled herein (see Examiner’s amendment below).

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 04/09/21:
The objection of claims 2, 14, and 22, found on pages 2-3 at paragraphs 6-8, are moot in light of Applicant’s cancellation thereof or are withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 3 at paragraph 10, is moot in light of Applicant’s cancellation thereof or is withdrawn in light of Applicant’s amendments thereto, see also the Examiner’s Amendment herein.

The rejection of claim 18 under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 7 at paragraph 12, is moot in light of Applicant’s cancellation thereof.

The rejection of claims 1-6, 8-16, and 18-22 under 35 U.S.C. 102(a)(1) as being anticipated by De Hemptinne et al. 2015 (US 8,945,582), found on page 8 at paragraph 15, is moot in light of Applicant’s cancellation thereof or is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-2, 4-8 and 14-22 under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. 2010 (WO 2010/046934 A1), found on page 9 at paragraph 16, is moot in light of Applicant’s cancellation thereof or is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-2 and 4-27 under 35 U.S.C. 103 as being unpatentable over Jain et al. 2010 (WO 2010/046934 A1), found on page 12 at paragraph 20, is moot in light of Applicant’s cancellation thereof or is withdrawn in light of Applicant’s amendments thereto.



EXAMINER’S AMENDMENT
5.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.  Authorization for this examiner’s amendment was given in an interview with Tayan Patel on 08/25/21 (see Interview Summary, attached).

7.  The application has been amended as follows: 

Claim 1. (Currently Amended) An immunogenic composition, wherein 0.5 ml of the composition comprises
(i) 	a diphtheria toxoid, (D) in a range of 10 Lf to 25 Lf, adsorbed onto aluminum salt having percentage adsorption of at least 50%;
(ii) 	a tetanus toxoid, (T) in the range of 2 Lf to 10 Lf, adsorbed onto the aluminum salt having percentage adsorption of at least 40%;

Bordetella pertussis strains 134, 509, 25525 and 6229 in a ratio of
1:1:0.25:0.25, in a range of 12 IOU to 16 IOU;
(iv) 	a hepatitis B virus surface antigen, (HBsAg) in a range of 7 g to 15 g,
adsorbed onto the aluminum salt having percentage adsorption of at least
70%;
(v) 	a Haemophilus influenzae type b (Hib) capsular saccharide conjugated to
Tetanus Toxoid as a carrier protein, in [[the]] a range of 7 g to 13 g;
(vi) 	an inactivated polio virus antigen, (IPV) containing IPV antigen type 1 in a
range of 1 - 50 DU, Type 2 in a range of 1 - 20 DU or type 3 in [[the]] a range of 1 - 50 DU, respectively;
(vii) 	total aluminum content (Al3+) as aluminum phosphate adjuvant in [[the]] a range of 0.1 mg to 0.5 mg;
(viii) 	2-phenoxyethanol as a preservative in a range of 1 mg to 3 mg; and
(ix) 	including a range of 0.5 % to 1.5 % NaCl;
wherein the composition is a fully liquid combination vaccine


Claim 14. (Currently Amended) The immunogenic composition as claimed in claim 1, wherein the Hib antigen is a Hib polyribosylribitol phosphate (PRP) polysaccharide conjugated to [[a]] the carrier protein using a cyanylation conjugation chemistry or 

Claims 28-33. Cancelled.

Allowable Subject Matter
8.  Claims 1, 8, 14-15, and 23-27 are allowed.

9.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest an immunogenic composition, wherein 0.5 ml of the composition comprises inter alia a diphtheria toxoid adsorbed onto aluminum salt having percentage adsorption of at least 50%; a tetanus toxoid adsorbed onto the aluminum salt having percentage adsorption of at least 40%; an inactivated whole cell pertussis antigen (wP) containing inactivated Bordetella pertussis strains 134, 509, 25525 and 6229 in a ratio of 1:1:0.25:0.25; a hepatitis B virus surface antigen (HBsAg) adsorbed onto the aluminum salt having percentage adsorption of at least 70%; and NaCl dilution medium or buffer in a range of 0.5% to 1.5%.

10.  The closest prior art reference has been identified as Jain et al. 2010 (WO 2010/046934A1) which does not teach the limitation underlined above.  Although all four Bordetella pertussis 134, 509, 25525 and 6229 were known, as evidenced by Weigand et al., 2016 (Complete Genome Sequences of Four Bordetella pertussis Vaccine Reference Strains from Serum Institute of India; Genome Announcements 4(6):e01404-16); it is the Office’s position that the ordinary artisan would not have been motivated to both substitute the strains and then use the strains in the particular reduced concentration (i.e. reduced ratio), relative to the other pertussis antigens, in light of Jain’s teaching of a 1:1:1 ratio for the pertussis antigens.

11.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
August 26, 2021